Citation Nr: 1545614	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  14-17 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for major depressive disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

M. J. In, Counsel



INTRODUCTION

The Veteran served on active duty from December 1998 to December 2002 and from June 2005 to June 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In Rice v. Shinseki, the Court held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  The Veteran claims entitlement to a TDIU claim and has asserted that he was unable to gain or maintain employment because of his service-connected disabilities, to include major depressive disorder.  In light of Rice, the issue of entitlement to a TDIU is properly before the Board, as listed in the title page of this decision.

In January 2015, the Veteran submitted additional evidence in support of his claims with a waiver of RO review in accordance with 38 C.F.R. § 20.1304 (2014).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire rating period under appeal, the Veteran's major depressive disorder has been manifested by symptoms productive of functional impairment comparable to occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.

CONCLUSION OF LAW

The criteria for an initial rating of 70 percent, but no higher, for major depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The issue of entitlement to a higher initial rating for major depressive disorder arises from the Veteran's disagreement with the initial disability rating assigned to this condition following the grant of service connection.  Once service connection is granted the claim is substantiated, additional VCAA notice is not required.  38 C.F.R. § 3.159(b)(3) (2014).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the Veteran was issued a copy of the rating decision on appeal, and a statement of the case which set forth the relevant law applicable for assignment of diagnostic codes for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.

The Board concludes that VA's duty to assist has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his post service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The RO also provided the Veteran appropriate VA examinations in November 2009 and August 2011, to ascertain the current severity of his major depressive disorder.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Each VA examiner discussed the history of the Veteran's psychiatric disorder, conducted a clinical examination of the Veteran, and elicited information from the Veteran concerning the functional aspects of his major depressive disorder.  As they provide sufficient detail to determine the current severity of the Veteran's service-connected disability, the Board finds that the VA examinations obtained in this case were adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Further, a disability rating may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  This appeal originates from a rating decision that granted service connection and assigned the initial rating.  Accordingly, "staged" ratings may be assigned, if warranted by the evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection for major depressive disorder was granted in a March 2012 rating decision effective from July 15, 2011, with an initial rating of 50 percent.  Subsequently, the RO granted an earlier effective date of June 9, 2009, the day following the Veteran's separation from service, for the award of service connection.  As such, the rating period on appeal for the initial rating for major depressive disorder is from June 9, 2009.  38 C.F.R. § 3.400(o)(2) (2014).  However, in accordance with 38 C.F.R. §§ 4.1 and 4.2 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the history of a disability is for consideration in rating a disability.

The Veteran's major depressive disorder is evaluated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Codes 9434.  Ratings are assigned according to the degree of occupational and social impairment resulting from manifestations of the disability at issue.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Under the provisions for rating psychiatric disorders, a 50 percent disability rating requires evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434 (2014).

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting; inability to establish and maintain effective relationships.).  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including (if applicable) those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  See Mauerhan, 16 Vet. App. 436.  

Effective August 4, 2014, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction (AOJ) on or after August 4, 2014.  The provisions of this interim final rule do NOT apply to claims that had been certified for appeal to the Board prior to August 4, 2014.  VA adopted as final, without change, the interim final rule, effective March 19, 2015.  80 Fed. Reg. 53, 14308 (March 19, 2015).  This appeal was certified to the Board in June 2014.  As such, the provisions of DSM IV are for application.  

Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

According to DSM-IV, a GAF score ranging from 31-40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A GAF score of 41-50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g. no friends, unable to keep a job).  GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 denotes some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 71-80 indicates that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).

The Veteran underwent a VA mental disorders examination in November 2009.  The examiner indicated that the claims file was reviewed.  The Veteran reported that he was currently unemployed.  He worked from June to August 2009 but stopped working at the job after re-injury of his back condition.  He was currently attending school studying drafting, but he reported some difficulty with motivation that has led him to not complete all of his homework at school. 

The Veteran reported experiencing difficulty with increased stress and sleeping only three to five hours per night due to worry related to his wife.  He reported having fears for his family and the safety of his children that result in significant feelings of tension.  He was experiencing difficulty coping with tension and was unable to concentrate with the tension.  He also reported having problems with anger and sadness related to the current stressors.  He had nightmares.  He no longer did the activities that he previously enjoyed.  He had a couple of people that he talked on the telephone to but he did not complete any social activities with anyone.  He reported being emotionally detached from others.  The Veteran received counseling while in the Coast Guard from a private therapist in 2007 but he reported that psychotherapy had limited effectiveness in that it did not change the situations that resulted in his current stressors.  He married his current wife in February 2007 and had two children.  He reported stress in his marital relationship.

On mental status examination, the Veteran was neatly dressed and provided adequate eye contact.  His communication was goal-directed and logical.  There was no evidence of thought disorder present.  The Veteran met DSM-IV criteria for chronic adjustment disorder with mixed anxiety and depressed mood.  His symptoms included worry, depressed mood, anger, irritability, sleep problems low motivation and anhedonia.  

The Veteran reported difficulty with attention and concentration related to his current the stressors, significant problems with anger and homicidal thoughts following learning about the wife's assault, mild difficulty with short-term memory that he believed was related to high level of tension, and chronic worry related to caring for his wife and children given the stressors they have encountered.  The Veteran reported obtaining only three to five hours of sleep per night with waking several times per night and experiencing nightmares at least once per night.  However, he denied any experience of hallucinations or delusion, any history of legal problems or inappropriate behaviors, suicidal or homicidal thoughts ideations or plans or intent.  He reported that he maintained his personal hygiene and that he was able to cook, clean, shop, and drive independently.  The Veteran was oriented in all spheres.  He denied any compulsive or ritualistic behaviors, or any problems with impaired impulse control.  He denied any history of legal social or occupational problems associated with substance use.  The examiner found that the Veteran was able to handle his own finances adequately.  The Veteran's speech was logical and goal directed and he displayed normal speech.  He reported one significant panic attack recently, chronic worry and anxiety, and difficulty with depressed mood and anger.  The diagnosis was chronic adjustment disorder with mixed anxiety and depressed mood, and a GAF score of 48 was noted based on daily worry and anxiety, depressed mood with anger and irritability for several days a week, lack of motivation, lack of energy, and lack of participation in social activities.  The examiner noted that the symptoms had resulted in difficulty in occupational social family and school functioning.

The Veteran underwent another VA mental disorders examination in August 2011.  The examiner indicated that the claims file was reviewed.  The pertinent diagnosis was major depression, and a GAF score of 55 was listed.  The Veteran reported he was overwhelmed and experienced symptoms of depression and anxiety as a result of daily difficulties.  The examiner noted that the Veteran's level of occupational and social impairment was best summarized as occupational and social impairment with reduced reliability and productivity.

Relevant to social and occupational history, the Veteran reported that he had maintained a good relationship with his mother and described her as supportive.   He had also been able to develop a good relationship with his father and having a good relationship with his siblings.  After separation from service, his wife's parents offered him work but he had to quit following the recommendation of his doctors due to his back injury/pain.  He was not currently employed.  He has been married twice.  He has been married to his second wife for 4 years and they have a daughter and a son.  He reported a good relationship with his children.  He related that he was raising the children and managing the house as his wife was "incapable" due to a personal trauma.  He felt lost as he did not know what to do.  He had a neighbor or friend take care of the children when he was not there.  He reported he was not social.  He had little need to make friends at this time and wanted to focus more on fixing himself and his situation.  He had no activities that he can enjoy except his children.  

The Veteran described severe symptoms associated with depression, including social withdrawal and isolation, anhedonia, depressed mood, low energy, poor sleep, and poor attention and concentration, occurring every day and all day.  He denied suicidal ideations, forgetfulness, change in appetite, crying spells, guilt, or feeling helpless, hopeless, or worthless.  He also endorsed severe symptoms associated with anxiety, including restlessness, feeling keyed up or on edge, feeling easily fatigued, difficulty concentrating or mind going blank, irritability, muscle tension, sleep disturbance, excessive worrying and second guessing, and difficulties with decisions, occurring daily and all day.

On mental status examination, the Veteran appeared clean, neatly groomed and appropriately dressed, and he was fully oriented.  His mood was sad and anxious, and his affect was constricted.  His attitude was cooperative and his speech rate and tone were unremarkable.  His thought content and progression were unimpaired and without tangentiality, circumstantiality, loose associations, flight of ideas, delusions, or difficulty in understanding complex commands.  There were no gross impairment in thought processes or communication, hallucinations, delusions, or grossly inappropriate behavior.  His memory was within normal limits with mild memory loss, such as forgetting names directions or recent events, and impairment of short-term memory, for example, difficulties learning and remembering new material.  The examiner had to repeat questions numerous times as the Veteran lost his train of thought in interview.  The Veteran's fund of knowledge was good and his intelligence was average.  His abstract reasoning was within normal limits and a function of intelligence was not reduced by mood.  The Veteran was not obsessive or compulsive.  He reported panic attacks occurring 3 to 4 times a week, mostly when angry or upset or triggered situationally by internal thoughts.  He had chronic sleep impairment, with intermittent inability to perform activities of daily living including maintenance of minimal personal hygiene.  He denied current suicidal ideation or homicidal ideation, and there was no persistent danger of hurting self or others.  He denied impaired impulse control, such as unprovoked irritability with periods of violence but he experienced irritability and anger.  The examiner found that the Veteran had difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances (work or a work like setting, but was capable of managing his financial affairs.

In November 2011, the Veteran's wife wrote that the Veteran was suffering from severe depression and anger problems.  He often snapped at people for no reason and got angry extremely easy.  He would not take shower or brush his teeth for several days; house cleaning went unattended for several days.  He experienced recurring nightmares and had panic attacks at least once or twice a week.

The Veteran's friend provided a lay statement regarding the Veteran's short temper, panic attacks, difficulty sleeping, and not having many friends.

In October 2014, the Veteran underwent a psychiatric evaluation by a private psychologist, Dr. Heather Henderson-Galligan, who also reviewed the Veteran's claims file.  It was noted that the Veteran would miss work or leave early from the workplace 3 or more days per month due to mental problems.  He would have trouble with concentration and would not be able to stay focused to complete simple repetitive tasks, more than 3 days per month; he would respond inappropriately to the normal pressure and constructive criticism of a job by responding in an angry but not violent manner, more than once a month.  It was further noted that the level of the Veteran's occupational and social impairment with regard to his mental diagnosis was best summarized as occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The report stated that the Veteran has been married to his current wife for 9 years and had two school-aged children.  He lived in the home with his wife and children.  He was socially isolated and withdrawn.  His last job was a mechanic working for his father-in-law for less than one year in 2009.  He denied a legal or behavioral history, including domestic violence or substance abuse.  

The Veteran reported symptoms of depressed mood; anxiety; suspiciousness; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty adapting to stressful circumstances, including work or work like setting; inability to establish and maintain effective relationships; obsessional rituals which interfere with routine activities; neglect of personal appearance and hygiene; and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  The Veteran endorsed ongoing difficulty with his symptoms.  On mental status examination, his attention was normal and his concentration appeared variable.  He complained of increased trouble with short-term memory.  He struggled with remembering basic information.  His speech flow was normal and his thought content was appropriate.  Organization of thought was goal-directed.  There was no report of overt hallucinations.  His fund of knowledge, intellectual abilities, capacity for abstraction, and judgment were below average.  His mood was anxious and nervous and his affect was restricted.  He reported feeling anxious and depressed.  He was found capable of managing his financial affairs.

Dr. Henderson-Galligan noted a diagnosis of major depressive disorder and listed a GAF score of 50.  She noted that "[the Veteran] cannot sustain the stress from a competitive work environment and cannot be expected to engage in gainful activity due to his major depressive disorder."  She added that the Veteran was disabled due to the holistic effect of medical and psychiatric disturbance and that his service-connected skin condition, spinal condition and secondary major depressive disorder.  

In a December 2014 statement, a certified vocational evaluator, Dr. Stephanie G. Barnes, concluded that based on the review of the Veteran's claims file, the Veteran was totally and permanently precluded from performing work at a substantially gainful level due to the severity of his service connected skin condition; spine condition and depression.  In reaching this conclusion, she noted that the Veteran had a combination of physical and emotional conditions which interacted in terms of severity level and the major area of limitation was mental and physical activity involved in sustaining work, which was extremely limited for the Veteran.  In particular, she noted that while most employers would allow for no more than 8 days of absence per year, depending on the industry a worker is employed, the Veteran would be expected to miss more than this based on his records of physical and mental symptoms, the results of evaluations, and his prior work history.

Based on a thorough review of all of the evidence of record, the Board finds that the functional impairment resulting from the Veteran's major depressive disorder most closely approximates the criteria for a 70 percent disability rating for the entire rating period under appeal.  38 C.F.R. § 4.7.  In reaching this determination, the Board finds it significant that the October 2014 private psychologist, who conducted a comprehensive psychiatric assessment of the Veteran, diagnosed major depressive disorder, and noted that the Veteran's mental disorder resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The psychologist further opines that the Veteran cannot sustain the stress from a competitive work environment and cannot be expected to engage in gainful activity due to his major depressive disorder.  Further, the November 2009 and August 2011 VA examination reports show that the Veteran's mental disorder symptoms included severe symptoms of depression and anxiety; anger and irritability; flattened affect; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impairment of attention and short-term memory, for example, retention of only highly learned material, while forgetting to complete tasks; chronic worry; social withdrawal and isolation; disturbances of motivation and mood; difficulty in adapting to stressful circumstances, including work or a work-like setting; inability to establish and maintain effective relationships; and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  This evidence is consistent with the Veteran's reported level of functioning and describes an individual severely impacted by mental disorder symptoms resulting in occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking and mood.  Therefore, a 70 percent rating for major depressive disorder is granted for the entire rating period.

However, the Veteran's total disability picture does not rise to the severity required for a 100 percent rating.  In this regard, the Board finds that functional impairment comparable to total social and occupational impairment has not been shown based on the evidence record illustrating the type, frequency, and severity of all his mental disorder symptoms, in combination of his GAF scores reflecting moderate to serious symptoms.

The record reflects that the Veteran has been married to his current wife since 2007, with two children.  Although the record reflects significant level of stress due to a personal trauma experienced by his wife and her inability to function due to her psychiatric disorder, the Veteran has been able to maintain the marital relationship, raise their children, and manage the household, with some help from others.  During the August 2011 VA examination, he reported that he was the main caregiver of his children and that he had a good relationship with his children.  He stated that he had a neighbor or friend to take care of the children when he was not there.  He also reported a good and supportive relationship with his mother and his siblings.  He reported he was not social but that he had little need to make friends as he wanted to focus on fixing himself and his situation.  He stated he had no activities that he can enjoy except his children.  The October 2014 private psychologist provided an opinion that the Veteran was unable to sustain the stress from a competitive work environment and engage in gainful activity due to his major depressive disorder.  However, she appears to indicate that it is, in fact, the combined effect of his physical and psychiatric impairment stemming from his various service-connected disabilities, including his depressive disorder, that precludes him from substantially gainful employment.  Therefore, it is not shown that the Veteran is totally disabled from any occupational activities due solely to his major depressive disorder.  As such, while the Veteran has shown substantial social and occupational impairment, to the extent that such impairment has not been destructive to his family and social life, the evidence does not demonstrate total social and occupational impairment.

Nor does the credible lay and medical evidence demonstrate gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, or disorientation to time and place, as reflected by the November 2009 and August 2011 VA examination reports.  See id.  On mental status examinations, the Veteran was fully oriented and cooperative.  He exhibited appropriate behavior.  His communication was goal-directed and logical, with no evidence of thought disorder.  His thought content and progression were unimpaired, without tangentiality, circumstantiality, loose associations, or difficulty understanding complex commands.  There were no psychotic symptoms, delusional thinking, perceptual disturbances, or hallucinations.  He denied any legal of behavioral history, including domestic violence or substance abuse.  He was found to be capable of handle his own finances adequately.

Accordingly, the Board finds that despite the Veteran's intermittent inability to perform activities of daily living, such as maintenance of personal hygiene, his overall symptoms are not of such frequency and severity to result in total occupational and social impairment that is the criteria for a 100 percent rating for major depressive disorder.  See Mauerhan, 16 Vet. App. 442-43; see 38 C.F.R. § 4.130, Diagnostic Code 9434.

Accordingly, considering evidence in totality, the Board finds that the Veteran's disability picture more nearly approximates the criteria for the 70 percent initial rating, and therefore the 70 percent rating is the appropriate rating.  38 C.F.R. § 4.7.

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2014).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular rating in this case is adequate.  The diagnostic criteria contemplate and adequately describe the functional impairment due to symptomatology of the Veteran's service-connected major depressive disorder.  See Thun, 22 Vet. App. at 115.  The Veteran's major depressive disorder is evaluated by the rating criteria which specifically contemplate the level of occupational and social impairment caused by this disability.  See 38 C.F.R. § 4.130, Diagnostic Code 9434.  When comparing the Veteran's psychiatric symptoms and social and occupational impairment with the schedular criteria, the Board finds that his symptoms are congruent with the disability picture represented by the rating assigned herein and he does not have symptoms associated with this disability that have been unaccounted for by the schedular rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9434.  Accordingly, a comparison of the Veteran's symptoms and functional impairment resulting from the psychiatric disability with the pertinent schedular criteria does not show that the service-connected major depressive disorder presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

Consequently, the Board finds that the available schedular rating is adequate to rate the Veteran's major depressive disorder.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

The issue has been reviewed with consideration of whether staged ratings would be warranted.  While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected major depressive disorder, there is no evidence of record that would warrant a rating greater than assigned herein for his major depressive disorder during the entire rating period on appeal.  See Fenderson, 12 Vet. App. at 126.  Rather, the medical evidence of record reflects that the Veteran had similar psychiatric symptoms which appear to have remained relatively stable throughout the rating period under appeal.

In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against assigning an initial rating greater than assigned herein for the Veteran's major depressive disorder, the doctrine is not for application.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating of 70 percent, but no higher, for major depressive disorder is granted for the entire rating period.


REMAND

In light of the grant of an increased rating claim herein, the issue of entitlement to a TDIU should be remanded to the RO.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless all issues have been considered).

Accordingly, the case is REMANDED for the following action:

With consideration of the increased rating granted above, and after completing any development deemed necessary, adjudicate the issue of entitlement to a TDIU.  If the benefit sought remains denied, provide an additional Supplemental Statement of the Case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


